Citation Nr: 0832588	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-12 532 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to an initial rating higher than 10 percent 
for tinnitus. 

3. Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1973 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2006 and in May 2008 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  


FINDINGS OF FACT

1. Depression was not affirmatively shown to have had onset 
during service, and depression, which was first diagnosed 
after service, is unrelated to an injury, disease, or event 
of service origin.

2. On VA audiometric examination in April 2008, for the right 
ear the average decibel loss was 41 and the speech 
recognition score was 88 percent (level II); and for the left 
ear the average decibel loss was 41 with the speech 
recognition score of 84 percent (level II).

3. In a statement in August 2008, in writing, the veteran 
withdrew from the appeal the claim for a higher rating for 
tinnitus.  


CONCLUSIONS OF LAW

1. Depression was not incurred in or aggravated by active 
service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007). 

3.  The criteria for withdrawal of the appeal for a higher 
rating for tinnitus have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.204, 20.1404 (2007).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in October 
2005 and in May 2008.  The veteran was notified of the type 
of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service. 

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice about the effective date 
of the claim and about the degree of disability assignable 
was provided after the initial adjudication, the timing of 
the VCAA notice did not comply with the requirement that the 
notice must precede the adjudication.  As the claim of 
service connection is denied, no effective date can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the limited timing error of the VCAA notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).



On the claim for increase, the RO provided the veteran with 
pre-adjudication, substantially content-complying VCAA notice 
on the underlying claim of service connection for hearing 
loss.  Where, as here, service connection has been granted 
and an initial disability rating has been assigned, the claim 
of service connection has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for a higher rating for bilateral hearing loss.  
Dingess at 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 21 Vet. 
App. 128 (2008).

Duty to Assist 

On the claim of service connection, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  
The RO has obtained the service treatment records and VA 
records.  The veteran has submitted private medical records.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection and further development in this 
respect is not required because the record does not establish 
that the veteran suffered an event, injury, or disease during 
service, relating to depression.  Under these circumstances, 
a medical examination or medical opinion is not required 
under 38 C.F.R. § 3.159(c)(4). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

On the claim for increase, the veteran was provided an 
examination.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim of Service Connection for Depression

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background 

During service, in June 1973, the veteran complained of a 
rash when he was nervous.  In August 1973, the veteran sought 
conscientious objector status due to religious beliefs.  On 
separation examination, the psychiatric evaluation was 
normal.  

After service, private medical records show that in April 
1991 the veteran complained of fatigue syndrome, and the 
diagnosis was depression.  Beginning in July 1994 and to 
March 2001, the veteran was followed for depression.  In 
October 1995, the assessment was major depression. 

VA records disclose that on initial psychiatric intake in 
November 2005 the veteran complained of depression on and off 
since he was in the Navy.  The initial diagnosis was major 
depressive disorder. 

Analysis 

On the basis of the service treatment records, depression was 
not affirmatively shown to have had onset during service.  
38 U.S.C.A. § 1110; 338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that depression was otherwise noted, 
that is, observed during service, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service depression was first 
documented in 1991.  And there is no medical evidence that 
causally links the veteran's depression to an established 
event, injury, or disease in service. 

As for the veteran's statements in which he relates 
depression to service, depression is not a condition under 
case law, where lay observation has been found to be 
competent, and therefore the determination as to the presence 
of depression is medical in nature, that is, not capable of 
lay observation, and competent medical evidence is needed to 
substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.

For these reasons, the Board rejects the veteran's statements 
as competent evidence to establish a diagnosis of depression 
or of a nexus between depression and service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, or of medical 
causation, and as there is no such competent favorable 
evidence, the preponderance of the evidence is against the 
claim for the reasons articulated, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

Claim for Increase for Bilateral Hearing Loss

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155.  



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

The assignment of a disability rating for hearing impairment 
is devised by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  

A rating for hearing loss may range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level in 
decibels, measured by pure tone audiometric tests in the 
frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 
4.85(a) and (d).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by four. This average is 
used in all cases to determine the Roman numeral designation 
for hearing impairment from Table VI or VIA.  38 C.F.R. 
§ 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, Table VI or Table VIA is to be 
used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Analysis 

Bilateral hearing loss is currently rated noncompensable 
under Diagnostic Code 6100.  

On VA audiology examination in April 2008, the tests results 
appear in the chart. 



HERTZ



1000
2000
3000
4000
RIGHT
35
30
45
55
LEFT
25
30
50
60

The average pure tone decibel loss was 41 for each ear.  
Speech audiometry was 88 percent in the right ear and 84 
percent in the left ear.

As for the right ear, the average decibel loss of 41 is in 
the range of between 0 and 41 and the speech discrimination 
score of 88 percent is the range of between 84 and 90 
percent, equating to the numerical designation of II under 
TABLE VI.  

As for the left ear, the average decibel loss of 41 is in the 
range of between 0 and 41 and the speech discrimination score 
of 84 percent is the range of between 84 and 90  percent, 
equating to the numerical designation of II under TABLE VI. 

Entering the numeral designations of II and II to TABLE VII 
yields a disability rating of zero percent or a 
noncompensable disability rating under Diagnostic Code 6100.  

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more, and the puretone threshold were not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86(b).  

For the above reasons, the preponderance of the evidence is 
against the claim for an initial compensable rating for 
bilateral hearing loss, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

Claim for Increase for Tinnitus 

Withdrawal of an appeal may be made by either the appellant 
or by his authorized representative.  A withdrawal of an 
appeal must be in writing.  38 C.F.R. § 20.204.

In August 2008, in a written communication, the veteran's 
representative withdrew the claim for increase for tinnitus, 
acknowledging that the current rating of 10 percent was the 
maximum schedular rating, constituting a valid withdrawal of 
the appeal in accordance with 38 C.F.R. § 20.204.

As the claim is withdraw, there remains no allegation of 
error of fact or law for appellate consideration.  Therefore, 
the Board does not have appellate jurisdiction and the appeal 
as to the claim for increase for tinnitus is dismissed.


ORDER

Service connection for depression is denied. 

An initial compensable rating for bilateral hearing loss is 
denied.

The appeal of the initial rating for tinnitus is dismissed.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


